Title: Barclay’s Plan of Reconciliation, [on or before 16 February 1775]
From: Barclay, David Junior
To: 


The answers returned to Franklin’s “Hints” (above, under Feb. 4, 1775) produced a conference of the negotiators which revealed the entrenched positions of both sides and no ground of compromise between them. For the next week or so Franklin, busy talking with members of Parliament, heard nothing more about terms of settlement. But Barclay had not given up; he was discussing such terms with Lord Hyde until he persuaded himself, with an optimism that did more credit to his good will than to his realism, that he had discovered “what would do in this Business.” He then asked for another conference with Franklin and Fothergill and, when they met on February 16, produced the following paper, which he described as “a Draft conformable chiefly to what had been proposed and conceded on both sides, with some Propositions of his own.” It embodied a number of points conceded in the answers to the “Hints,” and avoided by silence or vagueness most of the major issues that those answers raised.
The first article of the draft suggested that a commissioner be appointed. This idea had not appeared in Franklin’s original “Hints” or in Barclay’s revisions of them (above, under December 4 and 12); although Howe had broached it in late December, and Dartmouth had raised it in the Cabinet a few weeks later, Barclay and Fothergill did not mention it, or perhaps know of it, until early February. On the 3rd they met with Hyde and Dartmouth, when the possibility of a commissioner was aired. The next day the Quakers sounded out Franklin on a candidate, and the three agreed upon Howe. Hyde reported their choice to Dartmouth, added his own concurrence, and assured the Minister that the secret was being well kept: “nobody, but those mentioned above, myself and now your Lordship knowes it.” By the 9th Howe was discussing the proposal, but without reference to himself. This was the background of Barclay’s first article. In it he introduced a commissioner, but was timid in the role assigned him.
Discussion at the meeting on February 16 focused on that role. Franklin should persuade all the colonial agents to promise reimbursement for the tea, his friends urged, so as to pave the way for a commissioner to suspend the Boston Port Act. He answered that suspension of one of the Massachusetts acts was insufficient; the necessary quid pro quo was repeal of them all. As for the agents, only he and Bollan were concerned; and Bollan was probably too cautious to move without instructions. He himself would, if he thought any good might come of it, but needed time to consider. The three agreed to meet again the following evening, and he took Barclay’s paper home with him to consider it. When they reconvened he brought written objections. The others must have agreed to one of them: Article 11, which we print in brackets, was crossed out in Barclay’s draft and omitted in the copies.
  
[On or before February 16, 1775.]
A Plan, which its believed, would produce a permanentUnion between Great Britain and her Colonies.
1st: The Tea distroy’d to be paid for: And in order that no time may be lost to begin the desireable Work of Conciliation, it is proposed that the Agent or Agents, in a petition to the King should engage that the Tea distroy’d shall be paid for, and in consequence of that Engagement, a Commissioner to have Authority by a Clause in an Act of Parliament, to open the Port (by a Suspension of the Boston Port Act) as soon as that Engagement shall have been complyed with.
2d. The Tea Duty Act to be repealed, as well for the Advantage of Great Britain as the Colonies.
3d. Castle William to be restor’d to the Province of the Massachusets Bay, as before it was deliver’d up by Govr. Hutchison.
4th: As it is beleived that the Commencement of conciliatory Measures will in a considerable degree quiet the Minds of the Subjects in America, it is proposed that the Inhabitants of the Province of the Massachusets Bay should petition the K and state their Objections to the Act which alters their Government. And it is to be understood that the said Act shall be repealed. In the Interim the Commissioner to have power to suspend the Act, in order to enable the Inhabitants to petition in a legislative Capacity.
5. The several Provinces who may think themselves agriev’d by the Quebec Bill to petition in their legislative Capacities: And its to be understood, that so far of the Act, as extends the limits of Quebec beyond its ancient Bounds, to be repealed.

6th: The Act of Henry 8th: to be formally disclaimed by Parliament.
7th: In Time of Peace the Americans to raise within their respective Provinces, by Acts of their own Legislatures a Certain sum or sums, such as may be thought necessary for a peace Establishment to pay Governors, Judges &c.
Vide Laws of Jamaica.
8th: In time of War, on requisition made by the King, with consent of Parliament every Colony shall raise such Sums of Money, as their Legislatures may think suitable to their Abilities and the public Exigency, to be laid out in raising and paying Men for Land or sea service furnishing Provisions, Transports or such other purposes as the King shall require and direct.
9th: The Acts of Navigation to be reexamined, in order to see whether some Alterations might not be made therein as much for the Advantage of Great Britain, as the Ease of the Colonies.
10th: A Naval Officer to be appointed by the Crown to reside in each Colony, to see those Acts observed. NB. In some Colonies they are not appointed by the Crown.
[11th: The Acts restraining Manufacturers to be reconsider’d but not with a View of detrimenting Great Britain or the Colonies.]
12th: All Duties arising on the Acts for regulating Trade with the Colonies to be for the public Use of the respective Colonies, and paid into their Treasuries and an Officer of the Crown to see it done.
13th. The Admiralty Courts to be reduced to the same Powers as they have in England.
14th. All Judges in the King’s Colony Governments to be appointed during good Behaviour, and to be paid by the Province agreable to Article 7. NB. If the King chuses to add to their Salaries, the same to be sent from England.

15th. The Governors to be supported in the same Manner.
  Plan for Conciliation
